10
1]
12
13
14
15
16
17
18
19
20
21
oe
23
24
25
26
27
28

Case 1:17-cr-02053-SAB ECFNo. 116 filed 12/19/18 PagelD.398 Page 1 of 10

FILED IN THE U.S, DISTRICT COURT
: EASTERN DISTRICT OF WASHINGTON
Joseph H. Harrington
pues a sere ”
astern District of Washington
Thomas J. Hanlon ‘ DEC 19 2018
Assistant United States Attorney

402 E. Yakima Avenue, Suite 210 SEAN F. MCAVOY, CLERK
Yakima, Washington 98901 cuca cceeepamnasiaasmaaanaea OLOTN,
(509) 454-4425 YAKIMA, WASHINGTON

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,

Plaintiff,
NO: 1:17-CR-2053-SAB-2

VS.
PLEA AGREEMENT
NICOLE LEE SUNNY CLOUD,

Defendant.

 

 

 

 

Plaintiff United States of America, by and through Joseph H. Harrington, United States
Attorney, and Thomas J. Hanlon, Assistant United States Attorney, for the Eastern District of
Washington, and Defendant, Nicole Lee Sunny Cloud, and the Defendant’s counsel, Ulvar W. Klein,
agree to the following Plea Agreement:

1. Guilty Plea and Maximum Statutory Penalties:

The Defendant agrees to plead guilty to Count | of the Information Superseding Indictment
filed on December 5, 2018, charging the Defendant with Misprision of Felony, in violation of 18
ULS.C. § 4.

The Defendant understands that the maximum statutory penalty for Misprision of Felony, in
violation of 18 U.S.C. §4, is a term of 3 years imprisonment; a fine of $250,000; or both; a term of
supervised release of 1 year; and a $100 special penalty assessment.

PLEA AGREEMENT
l

 
to

oO Oo YN DH A fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

26
27
28

 

Case 1:17-cr-02053-SAB ECFNo.116 filed 12/19/18 PagelD.399 Page 2 of 10

The Defendant understands that a violation of a condition of supervised release carries an
additional penalty of re-imprisonment for all or part of the term of supervised release without credit
for time previously served on post-release.

2. The Court is Not a Party to the Agreement:

The Court is not a party to this Plea Agreement and may accept or reject this Plea
Agreement. Sentencing is a matter that is solely within the discretion of the Court. The Defendant
understands that the Coutt is under no obligation to accept any recommendations made by the
United States and/or by the Defendant; that the Court will obtain an independent report and
sentencing recommendation from the U.S. Probation Office; and that the Court may, in its discretion,
impose any sentence it deems appropriate up to the statutory maximums stated in this Plea
Agreement.

The Defendant acknowledges that no promises of any type have been made to the Defendant
with respect to the sentence the Court will impose in this matter. The Defendant understands that the
Court is required to consider the applicable sentencing guideline range, but may depart upward or
downward under the appropriate circumstances.

The Defendant also understands that should the sentencing judge decide not to accept any of
| the parties recommendations, that decision is not a basis for withdrawing from this Plea Agreement

or a basis for withdrawing this plea of guilty.

Hy 3. Waiver of Constitutional Rights:

The Defendant understands that by entering this plea of guilty the Defendant is knowingly
and voluntarily waiving certain constitutional nghts, including:

(a). The right to a jury trial;

 

(b). The right to see, hear and question the witnesses;

(c). The right to remain silent at trial;

PLEA AGREEMENT

 
oO Oo ~s4S DBD A FEF WW KL —

BS hw NH BH BHO ND HRD RD ORD me lt
on nN DBD A FP WD NH SK DOF TO SO JT DH nH Lh WwW WY K CO

 

 

Case 1:17-cr-02053-SAB ECFNo. 116 filed 12/19/18 PagelD.400 Page 3 of 10

(d). The right to testify at trial; and

(ec). |The nght to compel witnesses to testify.

While the Defendant is waiving certain constitutional rights, the Defendant understands the
Defendant retains the right to be assisted through the sentencing and any direct appeal of the
conviction and sentence by an attorney, who will be appointed at no cost if the Defendant cannot
afford to hire an attorney. The Defendant also acknowledges that any pretrial motions currently
pending before the Court are waived.

4. Elements of the Offense:

The Defendant, Nicole Sunny Lee Cloud, is charged in Count 1 of the Information
Superseding Indictment with Misprision of Felony, in violation of Section 4 of Title 18 of the United
States Code. In order for the defendant to be found guilty of that charge, the government must prove
each of the following elements beyond a reasonable doubt:

(1) Between March 14, 2016 and March 31, 2016, a felony was committed;

(2) The Defendant had knowledge of the commission of that felony;

(3) The Defendant failed to notify an authority as soon as possible; and

(4) The Defendant did an affirmative act to conceal the crime.

18 U.S.C. §4.

6. Factual Basis and Statement of Facts:

The United States and the Defendant stipulate and agree that the following facts are accurate;
that the United States could prove these facts beyond a reasonable doubt at trial; and these facts
constitute an adequate factual basis for the Defendant’s guilty plea:

On March 31, 2016. Velicia Wyman (“Ms. Wyman”) contacted the Yakama Nation Police
Department (“YNPD”) and advised that her daughter, Felina Metsker (““Metsker’”) was missing.

Metsker was an enrolled member of the Yakama Nation and an Indian as that term is used in 18

PLEA AGREEMENT

 
eo Oo SN DW HW SF WH NH

Ny NH NHN NN NO NN Nee
Co ~s  N GN & wo No — o ‘oO oo ~ Oo iF) a Ww N —_ Oo

 

 

Case 1:17-cr-02053-SAB ECFNo.116 filed 12/19/18 PagelD.401 Page 4 of 10

U.S.C, § 1153. Wyman advised that she visited Metsker’s residence and observed blood and what
appeared to be a bullet hole. On April 1, 2016, Special Agent P. Orth (“Agent Orth”) of the Federal
Bureau of Investigation (“FBI”) was contacted by the YNPD. Agent Orth traveled to the Metsker
residence which was located 3960 Barkes Road, Harrah, Washington. The Metsker residence is
located with the external boundaries of the Yakama Nation and in Indian Country. Agent Orth
looked into Metsker’s trailer home and observed blood. Agent Orth obtained and executed a Federal
search warrant. Inside of the trailer, Agent Orth observed blood, pieces of brain on the wall, and a
bullet hole. Due to his training and experience, Agent Orth concluded that someone had been shot
while sitting on the bed. Agent Orth also concluded that one or more persons had attempted to clean
up the crime scene. Agent Orth observed cleaning products and blood smeared on the floor, as if
someone attempted to clean up the trailer. After reviewing the crime scene, Agent Orth concluded
that the body had been dragged through the trailer and presumably placed in the back of a vehicle.

On April 15, 2016, a witness (“witness #1”) came forward. Witness #1 advised that Neil
Cloud had shot Metsker. Witness #1 advised that the Defendant told him/her that she and helped
clean up the crime scene

During the investigation, Agent Orth learned that George Skylar Cloud (“George Cloud”’)
had previously shot a female and stole her black Chrysler vehicle. Multiple witnesses advised that
they saw George Cloud driving the vehicle. On May 13, 2016, Agent Orth tracked down the owner
of the black Chrysler. The owner had a gunshot wound to her leg. The owner advised that George
Cloud had shot her in the leg and stole her vehicle.

On July 28, 2016, Metsker’s body was found in a rural area within the boundaries of the
Yakama Nation. An abandoned black Chrysler vehicle was found near the body. Metsker’s blood
was found in the trunk of the vehicle. The black Chrysler was the same vehicle George Cloud had

previously stolen.

PLEA AGREEMENT

 
oO So NHK NH Rh DH NR

NS BS NO BK KO KO NO KR RO mee mt et
oOo NY HD A BPR WO NY KH CO OO DB HN HR A FP WW WHO KH OC

 

Case 1:17-cr-02053-SAB ECFNo. 116 filed 12/19/18 PagelD.402 Page 5 of 10

On December 1, 2017, a witness (“Witness #2) came forward. Witness #2 advised that
he/she was present the night Metsker was murdered. Witness #2 advised that he/she arrived at 3960
Barkes Road in late March 2016. Witness #2 advised that he/she saw George Cloud and Neil Cloud.
Witness #2 stated that he/she spoke to George Cloud. Witness #2 stated George Cloud stated that he
(George) and Neil Cloud killed Metsker because she had cooperated with police. Witness #2 stated
that George Cloud told him, “we (George and Neil) had to eliminate the threat.”” Witness #2 advised
that he/she saw Metsker’s body in the trunk of a black Chrysler. Witness #2 stated that he/she and
George Cloud dumped Metsker’s body in a rural area within the boundaries of the Yakama Nation.
Witness #2 stated that George Cloud abandoned the black Chrysler near the body. Witness #2 stated
that he/she and George Cloud returned to 3960 Barkes Road. Witness #2 stated that he/she saw the
t Defendant and Kristen Cloud attempting to clean up the crime scene and destroy potential evidence.

The Defendant failed to notify an authority as soon as possible.

7. Waiver of Inadmissibility of Statements:

The Defendant agrees to waive the inadmissibility of statements made in the course of plea
discussions with the United States, pursuant to Fed. R. Crim. P. 11(f). This waiver shall apply if the
Defendant withdraws this guilty plea or breaches this Plea Agreement. The Defendant
acknowledges that any statements made by the Defendant to law enforcement agents in the course of
plea discussions in this case would be admissible against the Defendant in the United States’s case-
in-chief if the Defendant were to withdraw or breach this Plea Agreement.

8. The United States Agrees:

| (a) Dismissal:

At the time of sentencing, as to the Defendant, the United States agrees to move to dismiss
the Superseding Indictment, 1:17CR-2053-SAB-2, which charges the Defendant with Count 3,

Accessory After the Fact, in violation of 18 U.S.C. § 3.

PLEA AGREEMENT
5

 

 
sa A WwW & W WH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:17-cr-02053-SAB ECF No. 116 filed 12/19/18 PagelD.403 Page 6 of 10

(b) Not to File Additional Charges:

The United States Attorney’s Office for the Eastern District of Washington agrees not to
bring any additional charges against the Defendant based upon information in its possession at the
time of this Plea Agreement and arising out of Defendant’s conduct involving illegal activity
charged in this Information, unless the Defendant breaches this Plea Agreement any time before or
after sentencing.

9. United States Sentencing Guideline Calculations:

The Defendant understands and acknowledges that the United States Sentencing Guidelines
(hereinafter U.S.S.G.) are advisory to this case and that the Court will determine the Defendant’s
applicable sentencing guideline range at the time of sentencing.

a. Base Offense Level:

The United States and the Defendant have made no agreement as to the base offense level.

b. Acceptance of Responsibility:

If the Defendant pleads guilty and demonstrates a recognition and an affirmative acceptance
of personal responsibility for the criminal conduct; provides complete and accurate information
during the sentencing process; does not commit any obstructive conduct; and accepts this Plea
Agreement, the United States will move for a two (2) level downward adjustment for the
Defendant’s timely acceptance of responsibility, and if Defendant’s adjusted offense level is sixteen
(16) or greater, the United States will move for a one (1) level reduction for timeliness. See
U.S.S.G. § U.S.S.G.§ 3E1.1(a) and (b).

The Defendant and the United States agree that the United States may at its option and upon
written notice to the Defendant, not recommend a downward reduction for acceptance of

responsibility if, prior to the imposition of sentence, the Defendant is charged or convicted of any

PLEA AGREEMENT

 
Oo Aa NH AH FF WHO HY

N FB BD BO KH KO DRO RN Rm mm eee lel
oO SN DO OH F&F YY NH —|& CF OO oO SI DR AR BR WY NH —= OC

 

 

Case 1:17-cr-02053-SAB ECFNo. 116 filed 12/19/18 PagelD.404 Page 7 of 10

criminal offense which occurs subsequent to entering this plea agreement or if the Defendant tests
positive for any controlled substance.

c. Criminal History:

The United States and the Defendant understand that the Defendant’s criminal history
computation will be determined by the Court after review of the Presentence Investigative Report.
The United States and the Defendant have made no agreement and make no representations as to the
criminal history category, which shall be determined after the Presentence Investigation Report is
completed.

10. _—‘ Incarceration:

Length of Imprisonment:

The United States agrees to recommend the Court impose a sentence of 24 months
imprisonment.

The Defendant reserves the right to recommend any legal sentence.

11. Criminal Fine:

The United States and the Defendant are free to make whatever recommendation concerning
the imposition of a criminal fine that they believe is appropriate.

12. Supervised Release:

The United States and the Defendant agree to recommend that the Court impose a term of
supervised release within the Guideline range, and to include the special conditions as recommended
by United States probation, in addition to the standard conditions of supervised release. The
Defendant reserves the right to object to the conditions imposed if not reasonably related to the

offense.

PLEA AGREEMENT

 
oO fo NO OH Re RO NRO

— mem
we NH = &

i4|
15
16
17
18
19
20 |
21
22
23
24
25
26
27
28

 

Case 1:17-cr-02053-SAB ECFNo. 116 filed 12/19/18 PagelD.405 Page 8 of 10

13. | Mandatory Special Penalty Assessment:

The Defendant agrees to pay the $100 mandatory special penalty assessment to the Clerk of
Court for the Eastern District of Washington, at or before sentencing, pursuant to 18 U.S.C. § 3013
and shall provide a receipt from the Clerk to the United States before sentencing as proof of this
payment.

14. Payments While Incarcerated:

If the Defendant lacks the financial resources to pay the monetary obligations imposed by the
Court, the Defendant agrees to earn the money to pay toward these obligations by participating in the
Bureau of Prisons’ Inmate Financial Responsibility Program.

15. Restitution:

The United States and the Defendant hereby stipulate, and agree that, pursuant to 18 U.S.C.
| §3663, 3663A, and 3664, the Court shall order restitution, including but not limited to funeral
expenses for Felina Metsker.

16. Additional Violations of Law Can Void Plea Agreement:

The Defendant and the United States agree that the United States may at its option and upon
written notice to the Defendant, withdraw from this Plea Agreement or modify its recommendation
for sentence if, prior to the imposition of sentence, the Defendant is charged or convicted of any
| criminal offense which occurs subsequent to entering this plea agreement or if the Defendant tests
positive for any controlled substance.

17. Appeal Rights:

The Defendant expressly waives her right to appeal her conviction and sentence imposed by
the Court in this case. The Defendant expressly waives her right to appeal any restitution order
imposed as long as restitution does not exceed $5,000. Furthermore, the Defendant expressly waives

her right to file any post-conviction motion attacking her conviction and sentence, including a

PLEA AGREEMENT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

26
27
28

 

Case 1:17-cr-02053-SAB ECFNo. 116 filed 12/19/18 PagelD.406 Page 9 of 10

motion pursuant to 28 U.S.C. § 2255, except one based upon ineffective assistance of counsel based
on information not now known by Defendant and which, in the exercise of due diligence, could not
be known by Defendant by the time the Court imposes the sentence. If the Defendant files a notice
of appeal, a habeas petition, or other collateral attack, nothwithstanding this agreement, the
Defendant agrees that this case shall, upon motion of the government, be remanded to the district
court to determine whether Defendant is in breach of his agreement and, if so, to permit the
government to withdraw from this Plea Agreement.

18. Integration Clause:

The United States and the Defendant acknowledge that this document constitutes the entire
Plea Agreement between the United States and the Defendant, and no other promises, agreements, or
conditions exist between the United States and the Defendant concerning the resolution of the case.
This Plea Agreement is binding only upon the United States Attorney’s Office for the Eastern
District of Washington, and cannot bind other federal, state or local authorities. The United States
and the Defendant agree that this agreement cannot be modified except in a writing that is signed by

the United States and the Defendant.

Approvals and Signatures

Agreed and submitted on behalf of the United States Attorney’s Office for the Eastern District of
Washington.

JOSEPH H. HARRINGTON
United States Attorney

- MLA. (2/1G

Thomas J. Hanlon Date
Assistant U.S. Attorney

PLEA AGREEMENT

 

 
—

SO YN HN NH NHN KH LO KR RRO me oe
oo nt DBD A F&F WD NO —|& TF OBO DB NH ADA A FBR WO YN —|§ |S

oOo Se tN DO OH Be WY NY

Case 1:17-cr-02053-SAB ECFNo.116 filed 12/19/18 PagelD.407 Page 10 of 10

I have read this Plea Agreement and have carefully reviewed and discussed every part of the
agreement with my attorney. I understand and voluntarily enter into this Plea Agreement.
Furthermore, I have consulted with my attorney about my rights, I understand those rights, and I am
satisfied with the representation of my attorney in this case. No other promises or inducements have
been made to me, other than those contained in this Plea Agreement and no one has threatened or

forced me in any way to enter into this Plea Agreement. I am agreeing to plead guilty because Iam

letole

Date

 

I have read the Plea Agreement and have discussed the contents of the agreement with my
client. The Plea Agreement accurately and completely sets forth the entirety of the agreement
between the parties. I concur in my client's decision to plead guilty as set forth in the Plea

Agreement. There is no legal reason why the Court should not accept the Defendant's plea of guilty.

Ulvar W. Klein Date
Attorney for the Defendant

PLEA AGREEMENT
10

 

 

 
